Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION   
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.                
Response to Amendment
3.	Applicant’s amendment filed 11/17/2021 to the claims are accepted. In this amendment, claims 1, 3, 7, 9, 11, 15, 17, and 19 have been amended and claims 6, 8, 14, 16, 18, and 20 have been canceled.
Response to Argument
4.	Applicant’s arguments filed on 11/17/2021 regarding the prior have been fully considered, but they are moot in view of new ground of rejection as demonstrated more fully below.
Claim Rejections - 35 USC § 112
5. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-5, 7, 9-13, 15, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	The recitation in claims 1, 9, and 17, “identifying i) a charge cycle count of the power source that is greater than a threshold to satisfy the particular calibration trigger, and ii) an integration of external hardware components of the computing device that satisfies the particular calibration trigger” is indefinite. 
	It is unclear whether a charge cycle count of the power source if met (equals to not greater than) a threshold and whether external hardware components refer to the power source?  The specification discloses when power source 204 experienced the 25th charge of a 25th cycle count, the power source 204 can be changed (spec, paras 0032-0033), also figure 2 shows the power source 204 is an internal component of the computing device.
	In addition, the language “integration of external hardware components of the computing device” is indefinite. It is unclear how could the system when checking if a charge cycle count equals to a threshold and concurrently integrating external hardware components of the computing device? The specification discloses verifying a charge cycle count based on a threshold to determine the age of the power source of the computing device. In addition, it does not make sense when checking a charge cycle but integrating external component of computing device not the power source.
	For the purpose of examination, it is interpreted that identifying a charge cycle count of the power source if met a threshold triggering a change in system hardware component of the computing device.
	Dependent claims are rejected for the same reason as its respective parent claim.
AIA  Statement - 35 USC § 102 & 103  
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
8. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


9.	Claims 1, 9, and 17 are rejected under 35 U.S.C. 103 as being anticipated over Yu (US 2010/0138177 – of record) in view of Brandt et al, hereinafter Brandt (US patent 9,601,814). 
As per Claims 1, 9 and 17, Yu teaches a computer-implemented method, system, and CRM, comprising: 
 Identifying ( Fig 3, 316 ), for a power source of a computing device ( Fig 2, device charging 214 by power source or battery charger, see [0013], [0017], [0025] ), a lookup table (LUT), see ( Fig 1, open-circuit voltage (OCV) lookup table 120 ) that includes, for each condition of one or more conditions of the power source, i) a maximum power (p-max) of the power source for the condition and ii) a sustained power (p-sus) of the power source for the condition ( Fig 2, e.g. if being charging “p-max” or disconnected when full charge “p-sus”, no current flowing in OCV, see [0024], [0029]). It is noted that “open-circuit voltage (OCV) is the maximum voltage available from a solar cell at zero current is considered “sustained power” when no power supply; 
examining, by an enclosure controller of the computing device, the LUT to define one or more calibration triggers associated with the one or more conditions ( see [0017]-[0019] );  
in response to identifying the event that satisfies the particular calibration trigger, creating a workload for the power source ( Fig 3, steps 316-322, [0031]-[0036], [0040] ); 
in response to creating the workload for the power source, executing, for a particular condition of the one or more conditions associated with the particular calibration trigger, the workload at the power source ( Fig 3, steps 324-326, [0033]-[0039] );
determining, by the enclosure controller and based on the workload, an updated p-max value for the particular condition and an updated p-sus value of the power source for the particular condition ( Fig 3, steps 324-328, [0036]-[0039] ); and 

Yu although teaches identifying, by the enclosure controller, an event that satisfies a particular calibration trigger of the one or more calibration triggers (e.g. identify event by lookup table, see paras [0014] last 2 lines, [0017]-[0018]).
Yu does not explicitly teach concurrently identifying i) a charge cycle count of the power source that is greater than a threshold to satisfy the particular calibration trigger, and ii) an integration of external hardware component of the computing device that satisfies the particular calibration trigger; 
Brandt discloses concurrently identifying i) a charge cycle count of the power source that is greater than a threshold to satisfy the particular calibration trigger, and ii) an integration of external hardware component of the computing device that satisfies the particular calibration trigger (a charge cycle is compared with a threshold if has reached the threshold then trigger signal for maintenance, see col 15 lines 13-20, 27-29, and 33-39).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Yu to check the condition of battery based on charge cycle count as taught by Brandt that would provide tracking and identifying the battery for maintenance needs (Brandt, col 6 lines 41-44). 

10.	Claims 2-4 and 10-12 are rejected under 35 U.S.C. 103 as being obvious over Yu in view of Brandt and further with Yao (US patent 9,494,656 – of record). 
As per Claims 2 and 10, Yu in view of Brandt teaches the method and system of claims 1 and 9, Yu further teaches wherein the one or more conditions of the power source include one or more of a temperature of the power source, see Fig 1, 118, an age of the power source, see Fig 1, 128, [0036]-[0037], but Yu does not explicitly teach a state of charge of the power source. However, Yao discloses a state of charge of the power source (col 3 lines 9-16).  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Yu and Brandt to provide more detail regarding a state of charge as taught by Yao that would enhance the system of Yu to better predicting future performance and/or the age of the battery.
As per Claims 3 and 11, Yu in view of Brandt teaches the method and system of claims 2 and 10, Yu further teaches wherein the age of the power source includes a charge cycle count of the power source, see [0021], [0027]-[0028]. 
 As per Claims 4 and 12, Yu in view of Brandt teaches the computer-implemented method and system of claims 2 and 10, Yu further teaches wherein the age of the power source includes a chronological age of the power source, or an impedance of the power source (estimate the remaining time run time of the battery, see [0022] based on age of battery, see [0037]-[0038], considered “chronological age”.  

11.	Claims 5, 7, 13, 15, and 19 are rejected under 35 U.S.C. 103 as being obvious over Yu in view of Brandt and further with Svilan et al, hereinafter Svilan (US 2013/0275782 – of record).
As per Claims 5 and 13, Yu in view of Brandt teaches the method and system of claims 1 and 9, Yu in view of Brandt does not teach wherein creating the calibration Svilan discloses creating the calibration workload for the power source can include creating a power virus for the power source, see [0021]. It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Yu and Brandt to implement a power virus as taught by Svilan that would enhance the system of Yu to better predicting future performance and/or the age of the battery.
As per Claims 7, 15, and 19, Yu in view of Brandt teaches the method, system, and CRM of claims 1, 9, and 17, Yu further teaches identifying the event that satisfies the particular calibration trigger, see Figs 2-3, Yu in view of Brandt does not explicitly teach identifying an increase power consumption by a computer- implemented application executable by an operating system of the computing device. However, Svilan discloses identifying an increase power consumption by a computer-implemented application executable by an operating system of the computing device, see [0006], [0039]. It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Yu and Brandt to implement a power virus as taught by Svilan that would enhance the system of Yu to better predicting future performance and/or the age of the battery.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/ Examiner, Art Unit 2865  

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863